DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
This office action is in response to the amendments dated 03/29/21 and the affidavit dated 04/21/2021.
	
Response to Amendment
Applicant’s amendments to the claims, filed on 03/29/21, have been entered.
	Claims 1 and 6 have been amended.
	Claim 17 has been added.
	Claim 5 has been cancelled.
	Claims 1-4 and 6-17 are pending in the application.
	
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to Applicant’s arguments of unexpected results, examiner disagrees. While the data in the affidavit does show improved results, improved does not also imply unexpected. The limitations claimed fall within the teachings of Yabunouchi. Yabunouchi formulae (1), (2), (5), and (8) allow for bonding at any position on carbazole to any position on a dibenzofuran. A carbazole that is bonded at the 2-position to a dibenzofuran that is 2,6-bonded to the carbazole and an arylamine moiety cannot demonstrate unexpected results compared to prior art that also teaches a carbazole that is bonded at the 2-position to a dibenzofuran that is 2,6-bonded to the carbazole and an arylamine moiety. Further, though such a bonding combination may not be represented in a preferred embodiment, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985), see also MPEP 2123.
It is also noted, that while Applicant has asserted the significant of a 2,6-, 2,7, 2, 9, 4,7-, 4,8-, or 4,9- bonding pattern, the affidavit only presents data for one of these bonding patterns, (2,7), and there is no evidence that all the claimed dibenzofuran bonding patterns would demonstrate the same claimed advantage over Yabunouchi.
Further, no statistical significance or evidence of statistical analysis is present that would indicate the significance and accuracy of the measurements presented, and some values, such as the Efficiency Cd/A(%) difference is only in the range of 2%, so it is especially unclear whether this difference is significant or within normal experimental variance.
Some of the devices have also not been described adequately. Essential compounds of the constituent layers, denoted as “UDC Red dopant”, “ETL2”, “Red”, and “ETL1” are not defined and cannot be compared to the closest prior art. The improvements cited, such as higher driving 
With respect to Applicant’s argument that Yabunouchi does not discuss or teach the different effects from the different bonding positions, such a discussion or teaching is not necessary in view of Itoi, who teaches that the HOMO level of a compound cannot be lowered to a desired level by combining or bonding to carbon at position 3 of one carbazole moiety (paragraph 0023), but that by bonding to the 2 position of a carbazole moiety, the HOMO orbital and LUMO orbital of the compound are separated (paragraph 0077, lines 20-27).
In light of these teachings, a person having ordinary skill in the art would expect some variability in device performance when bonding pattern is changed. In table 1 Itoi demonstrates that changing the bond position on the carbazole moiety results in a dramatic change in device lifetime, efficiency, and driving voltage, moreso than the improvements claimed, and a person having ordinary skill would have expected to see at least the improvements claimed from also changing the bond position on the carbazole moiety.
With respect to applicant’s argument that the teaching of Itoi cannot be applied to Yabunouchi or the claimed invention because Itoi does not provide specific compounds having the same structure of the claimed compounds, examiner disagrees. A specific example is not required, and Itoi, Yabunouchi, and the claimed invention overlap in scope. Itoi is relied upon for its teaching of the effects of bonding a carbazole at the 2 or 3 position in a compound in which the carbazole group is bonded to a dibenzofuran linking group (see paragraphs 39-41 of the office action dated 10/27/2020). Specifically, a person having ordinary skill would recognize that the claimed diarylamine could function in place of the 9-substituted carbazole of Itoi, particularly as the instant claim specifies that the aryl groups may combine to form a unsaturated ring 12 heterocyclic fused ring the comprises the unsaturated ring (see the last 13 lines of independent claim 1), i.e., a carbazole group. For at least these reasons, Itoi, Yabunouchi, and the claimed invention overlap in scope and the teachings of Itoi are relevant to the prior art.
Applicant’s amendments do not overcome the prior art because the prior art still reads on the claimed invention.
A reinterpretation of the prior art is given below to explain how the prior art still reads on the claimed invention.
The provisional double patenting rejection is maintained in accordance with MPEP 1490 VI.D.2
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yabunouchi et al. (US 2011/0297924 A1, using US 9,145,363 B2 for chemical structure references), and further in view of Itoi et al (US 2015/0137094 A1).
With respect to claim 1, Yabunouchi discloses an aromatic amine compound represented by general formula (5) (paragraph 0052), which is pictured below.

    PNG
    media_image1.png
    192
    656
    media_image1.png
    Greyscale

In this formula, Ar3 and Ar4 are a phenyl group and naphthyl group (paragraph 0055), and Ar5 is represented by general formula (1)(paragraph 0053). General formula (1) is pictured below.

    PNG
    media_image2.png
    142
    656
    media_image2.png
    Greyscale

In this formula, L1 and L2 are a phenylene group (paragraphs 0022 and 0023), A is a moiety represented by general formula (2) (paragraph 0025), which is pictured below, L2 is a single bond (paragraph 0023), and B is a substituent represented by general formula (8)(paragraph 0030), which is also pictured below.

    PNG
    media_image3.png
    215
    649
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    315
    441
    media_image4.png
    Greyscale

Note the variable bonds indicated in formulae 2 and 8. In general formula (2), a and b are zero (paragraph 0028, lines 4-5), and in general formula (8), m and l are zero (paragraph 0033), and Ar2 is a phenyl group (paragraph 0033, lines 6-7).
This forms the compound below.

    PNG
    media_image5.png
    538
    478
    media_image5.png
    Greyscale

This compound reads on the instant claim when Ar1 is a C6 (phenyl) group, Ar2 and Ar3 are a C6 (phenyl) and C12 (naphthyl) group, X is oxygen, L1 is a phenyl, and L2 is a C6 (phenyl) group, n, m, o, and p are 0, r is 1, the linking position of the ring containing X in Formula (1) is represented by [A-2]
Yabunouchi includes each element claimed, with the only difference between the claimed invention and Yabunouchi being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an compound which, when incorporated into an organic electroluminescence device, provides for long lifetime, even at high temperatures (paragraph 0016), commensurate in scope with the claimed invention. 
However, embodiments of Yabunouchi are substituted at the 3-position of carbazole, whereas the instant claims are drawn to a carbazole which is 2-substituted.
Itoi teaches a material for an electroluminescent device which may exhibit improved hole transport properties and electron tolerance by introducing two heat resistant carbazole moieties and combining carbon at position 2 of one carbazole moiety with nitrogen at position 9 of the other carbazole moiety through a connecting group, such as dibenzofuran (abstract, Formula I, paragraph 0028, and Formula b-10). Itoi teaches that doing this results in an organic EL device with low driving voltage, high emission efficiency, and long life (paragraph 0087, and see also the results in Table 1).
Itoi teaches the HOMO level of a compound cannot be lowered to a desired level by combining or bonding to carbon at position 3 of one carbazole moiety (paragraph 0023), but that by bonding to the 2 position of a carbazole moiety, the HOMO orbital and LUMO orbital of the compound are separated (paragraph 0077, lines 20-27). 
While Itoi teaches a divalent dibenzofuran/dibenzothiophene bonded to the 2 position of one carbazole, and the 9-position of a second carbazole, a person having ordinary skill in the art would recognize that a diarylamine could function in place of the 9-substituted carbazole and the teachings of Itoi can be applied to the compound of Yabunouchi, particularly as the instant claim specifies that the aryl groups may combine to form a unsaturated ring wherein the term ‘ring’ means a C12 heterocyclic fused ring the comprises the unsaturated ring (see the last 13 lines of independent claim 1), i.e., a carbazole group.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to preferentially select binding a carbazole at the 2-position, as taught by Itoi, when forming the compounds of Yabunouchi in order to obtain a 
With respect to claim 2, Yabunouchi in view of Itoi teaches the compound of claim 1, and the compound represented by Formula (1) is represented by Formula (2), as pictured and discussed above (n=1).
With respect to claim 3, Yabunouchi in view of Itoi teaches the compound of claim 1, and the compound represented by Formula (1) is represented by Formula (4), as pictured as discussed above.
With respect to claim 4, Yabunouchi in view of Itoi teaches the compound of claim 1, as discussed above. A person of ordinary skill would recognize that the bonding pattern in the Yabunouchi document is non-limiting and would also allow for a 2, 6-bonding pattern on the dibenzofuran moiety. This bonding pattern reads on instant Formula (8).
With respect to claim 6, Yabunouchi discloses an aromatic amine compound represented by general formula (5) (paragraph 0052), which is pictured below.

    PNG
    media_image1.png
    192
    656
    media_image1.png
    Greyscale

In this formula, Ar3 and Ar4 are a phenyl group and naphthyl group (paragraph 0055), and Ar5 is represented by general formula (1)(paragraph 0053). General formula (1) is pictured below.

    PNG
    media_image2.png
    142
    656
    media_image2.png
    Greyscale

In this formula, L1 and L2 are a phenylene group (paragraphs 0022 and 0023), A is a moiety represented by general formula (2) (paragraph 0025), which is pictured below, L2 is a single bond (paragraph 0023), and B is a substituent represented by general formula (8)(paragraph 0030), which is also pictured below.

    PNG
    media_image3.png
    215
    649
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    315
    441
    media_image4.png
    Greyscale

Note the variable bonds indicated in formulae 2 and 8. In general formula (2), a and b are zero (paragraph 0028, lines 4-5), and in general formula (8), m and l are zero (paragraph 0033), and Ar2 is a phenyl group (paragraph 0033, lines 6-7).
This forms the compound below.

    PNG
    media_image5.png
    538
    478
    media_image5.png
    Greyscale

This compound reads on instant formula 1-27.
Yabunouchi includes each element claimed, with the only difference between the claimed invention and Yabunouchi being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an compound which, when incorporated into an organic electroluminescence device, provides for long lifetime, even at high temperatures (paragraph 0016), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, embodiments of Yabunouchi are substituted at the 3-position of carbazole, whereas the instant claims are drawn to a carbazole which is 2-substituted.
Itoi teaches a material for an electroluminescent device which may exhibit improved hole transport properties and electron tolerance by introducing two heat resistant carbazole moieties 
Itoi teaches the HOMO level of a compound cannot be lowered to a desired level by combining or bonding to carbon at position 3 of one carbazole moiety (paragraph 0023), but that by bonding to the 2 position of a carbazole moiety, the HOMO orbital and LUMO orbital of the compound are separated (paragraph 0077, lines 20-27). 
While Itoi teaches a divalent dibenzofuran/dibenzothiophene bonded to the 2 position of one carbazole, and the 9-position of a second carbazole, a person having ordinary skill in the art would recognize that a diarylamine could function in place of the 9-substituted carbazole and the teachings of Itoi can be applied to the compound of Yabunouchi, particularly as the instant claim specifies that the aryl groups may combine to form a unsaturated ring wherein the term ‘ring’ means a C12 heterocyclic fused ring the comprises the unsaturated ring (see the last 13 lines of independent claim 1), i.e., a carbazole group.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to preferentially select binding a carbazole at the 2-position, as taught by Itoi, when forming the compounds of Yabunouchi in order to obtain a compound with a separated HOMO and LUMO orbitals, and a HOMO which can be lowered to a desirable level.

Claims 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yabunouchi et al. (US 2011/0297924 A1, using US Pat No. 9,145,363 B2 for chemical structure references), in view of Itoi et al. (US 2015/0137094 A1) as applied to claims 1-4  and 6 above, and further in view of Kim et al. (KR 10-1389527 B1, using the attached translation for references).
With respect to claims 7-9, Yabunouchi in view of Itoi teach the compound of claim 1, as discussed above. Yabunouchi also teaches an organic element comprising a first electrode (anode), a second electrode (cathode), and an organic material layer between the electrodes comprising an emitting layer (paragraph 0059), and the organic material layer comprises a hole injection layer, a hole transport layer (paragraph 0060), however, Yabunouchi does not specifically teach an emission auxiliary layer.
Kim teaches that hole transport materials generally have a low HOMO value and, as a result, the excitons generated in the light emitting layer are transferred to the hole transport layer, resulting in charge unbalance and light emission from the hole transporting layer (paragraph 0009). However, this problem can be solved by incorporating a light emitting auxiliary layer with a high T1 value (paragraph 0010, lines 2-5).
Kim then gives a general formula by which to form a compound to be used alone in an auxiliary emission layer (paragraph 0281, lines 4-6) in general formula (2) (paragraph 0066, page 16), which is pictured below.

    PNG
    media_image6.png
    299
    266
    media_image6.png
    Greyscale

In this formula, L1 is a dibenzofuran group (unsubstituted C12 heterocyclic group containing an oxygen atom, paragraph 0075), and Ar4 and Ar5 are a C6-C60 aryl group (paragraph 0071). In this embodiment, the invention of Kim, Yabunouchi, Itoi, and the claimed invention are commensurate in scope as they all comprise a dibenzofuran bonded between a carbazole and an aromatic amine.
It would have been obvious to a  person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the aromatic amine derivative of Yabunouchi in view of Itoi into a light emitting auxiliary layer as exemplified by Kim in order to prevent charge unbalance and light emission from the hole transporting layer.
With respect to claims 10 and 11, Yabunouchi in view of Itoi and Kim teach the organic electric element of claim 7, and the emitting auxiliary layer comprises the compound, and the hole transport layer comprises a compound represented by Formula 1-1 (paragraph 0086 and page 21), which is pictured below.

    PNG
    media_image7.png
    118
    171
    media_image7.png
    Greyscale

This compound meets the requirements of the instant claim when Ar4 and Ar5 are a C6 aryl group (phenyl), Ar6 is Formula (2-a), and L3 is a C12 biphenyl group. It is also identical to Formula (13-1) of claim 11.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the hole transport compound of Kim in the hole transport layer of Yabunouchi in view of Itoi, as Kim teaches this is a hole transport material that was known prior to the effective filing date of the claimed invention.
With respect to claim 12, Yabunouchi in view of Itoi and Kim teach the organic electric element of claim 7, as discussed above, and Kim teaches the aromatic amine derivative is used alone in an auxiliary emission layer (paragraph 0281, lines 4-6).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the aromatic amine derivative of Yabunouchi in view of Itoi alone in an auxiliary layer, as taught by Kim.
With respect to claim 13, Yabunouchi in view of Itoi and Kim teach the organic electric element of claim 7, and Kim teaches a light-efficiency improvement layer is formed on at least one side of the first electrode opposite to the organic material layer (paragraph 0135).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to include a light efficiency improvement layer on at least one side of the first electrode opposite to the organic material layer, as exemplified by Kim.
With respect to claim 14, Yabunouchi in view of Itoi and Kim teach the organic electric element of claim 7, and Kim teaches the organic material layer is formed using spin coating (paragraph 0136).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to form the organic layer using spin coating, as taught by Kim.
With respect to claim 15, Yabunouchi in view of Itoi and Kim teach the organic electric element of claim 7, and Kim teaches the organic electroluminescent device may comprise a control unit for driving the display device (paragraph 0137, liens 5-7).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to include a control unit for driving the display device, as taught by Kim.
With respect to claim 16, Yabunouchi in view of Itoi and Kim teach the organic electric element of claim 15, and Kim teaches the organic electric element is an OLED (paragraph 0138).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organic electric element of Yabunouchi in view of Yoon and Kim in an OLED, as Kim teaches this is a known application of organic electric elements.
With respect to claim 17, Yabunouchi in view of Itoi teach the compound of claim 6, as discussed above. Yabunouchi also teaches an organic element comprising a first electrode (anode), a second electrode (cathode), and an organic material layer between the electrodes comprising an emitting layer (paragraph 0059), and the organic material layer comprises a hole injection layer, a hole transport layer (paragraph 0060), however, Yabunouchi does not specifically teach an emission auxiliary layer.
Kim teaches that hole transport materials generally have a low HOMO value and, as a result, the excitons generated in the light emitting layer are transferred to the hole transport layer, resulting in charge unbalance and light emission from the hole transporting layer (paragraph 0009). However, this problem can be solved by incorporating a light emitting auxiliary layer with a high T1 value (paragraph 0010, lines 2-5).
Kim then gives a general formula by which to form a compound to be used alone in an auxiliary emission layer (paragraph 0281, lines 4-6) in general formula (2) (paragraph 0066, page 16), which is pictured below.

    PNG
    media_image6.png
    299
    266
    media_image6.png
    Greyscale

In this formula, L1 is a dibenzofuran group (unsubstituted C12 heterocyclic group containing an oxygen atom, paragraph 0075), and Ar4 and Ar5 are a C6-C60 aryl group (paragraph 0071). In this embodiment, the invention of Kim, Yabunouchi, Itoi, and the claimed invention are commensurate in scope as they all comprise a dibenzofuran bonded between a carbazole and an aromatic amine.
It would have been obvious to a  person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the aromatic amine derivative of Yabunouchi in view of Itoi into a light emitting auxiliary layer as exemplified by Kim in order to prevent charge unbalance and light emission from the hole transporting layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, and 7-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-13 of copending Application No. 15/779,122 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The compounds of application ‘122 anticipate the limitations of the instant claims. It is noted that although Formula (1) of the instant application requires the carbazole be bonded at the 2-position, and Formula (1-1) of ‘122 requires the carbazole be bonded at the 3-position, these two compounds represent positional isomers of each other. Compounds which are positional isomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. See MPEP 2144.09 (II) A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. Further, formula (1) of ‘122 reads on instant [A-5].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786